Title: The American Commissioners to Dumas, 9 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Dumas, Charles-Guillaume-Frédéric


<Passy, September 9, 1778: We received yours hinting that some of your friends wish the commissioners should propose a treaty to your government. It really would be a pleasure thus to cement a union between the two republics, but having received no answer to their letter sent some months ago on the subject to the Grand Pensionary they apprehend any further motion would not be agreeable. They are ready to enter on such a treaty whenever it shall seem good to their High Mightinesses.>
